       IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION

Karen McNeil, et al.,                      │
                                           │        Case No. 1:18-cv-33
       Plaintiffs,                         │
                                           │        District Judge William L. Campbell, Jr.
v.                                         │
                                           │         Magistrate Judge Jeffery S. Frensley
Community Probation Services, LLC, et al., │
                                           │        JURY DEMAND
       Defendants.                         │
__________________________________________________________________________________________

       PSI Defendants’ Response in Opposition to Plaintiffs’ Motion for Temporary Injunction
__________________________________________________________________________________________

         Defendants Progressive Sentencing, Inc., PSI-Probation II, LLC, PSI-Probation, L.L.C., Tennessee

Correctional Services, LLC, Timothy Cook, Markeyta Bledsoe, and Harriet Thompson (collectively, the “PSI

Defendants” or “these Defendants”) oppose the plaintiffs’ motion for a temporary injunction as follows:

         The PSI Defendants respond to the motion primarily to request that the Court carefully hold the

plaintiffs to their burden of proof in ruling on their motion for a temporary injunction [Doc. No. 51]. Other than

as it regards the burden of proof, the PSI Defendants do not argue the law, as they anticipate the County and the

CPS defendants will do at length. Examining whether the plaintiffs have met their burden here is imperative

because a temporary injunction is an “extraordinary remedy involving the exercise of a very far-reaching power,

which is to be applied ‘only in [the] limited circumstances’ which clearly demand it.’” Leary v. Daeschner, 228

F.3d 729, 739 (6th Cir. 2000) (quoting Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 811 (4th

Cir. 1991) (internal quotations omitted). Holding them to their burden is absolutely critical in this circumstance,

where the plaintiffs are asking the Court to prevent the elected Sheriff of a Tennessee county from enforcing an

entire class of arrest warrants issued by experienced upstanding courts.

         The plaintiffs have the burden of proof to provide the court with actual evidence that this is one of those

extraordinary circumstances warranting a temporary injunction. The moving party bears the burden of

demonstrating “entitlement to a preliminary injunction, and [this] burden is a heavy one,” Cox v. Jackson, 579

F. Supp. 2d 831, 853 (E.D. Mich. 2008); “the proof required for the plaintiff to obtain a preliminary injunction is

much more stringent than the proof required to survive a summary judgment motion . . .” Leary, 228 F.3d at

Page 1 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 1 of 7 PageID #: 1404
739. As such, the plaintiffs cannot stand on the factual allegations made in their pleadings, especially their

complaint, which is replete with conclusory falsehoods about the PSI Defendants made without evidentiary

support.

           The Court should also take extra care to hold the plaintiffs to their burden of proof because, in their

motion for temporary injunction, they selectively chose what information to provide to the Court. For example,

in their memorandum in support of their motion for a temporary injunction, the plaintiffs state the following in

their “statement of facts,” and present it to the Court as the most important evidence they are going to produce:

           The component of Defendants’ scheme most relevant to this Motion is that the companies seek
           arrest warrants for probationers who the companies allege to have violated conditions of
           probation. Ex. 1 (sample violation-of-probation arrest warrants requiring secured money bail
           as a condition of release). These violation-of-probation warrants are routinely issued for the
           arrest of indigent misdemeanor probationers who, like Ms. Hilfort, are supervised on probation
           only because they cannot afford to pay in full their court debts. Sometimes, the only conditions
           the company alleges the person violated are the conditions requiring payment of court debts
           and probation fees. Ex. 2 (sample violation-of-probation arrest warrants, alleging solely non-
           payment, and requiring secured money bail as a condition of release).

[Doc. No. 52, Plaintiffs’ Memo. in Support, p. 4] (emphasis added). In the referenced Exhibit 2, out of thousands

and thousands of publicly available records, the plaintiffs present three examples of secured money bond warrants

for failure to pay only, but only two of them are actually what they represent. Their first “sample” was either

included by mistake, or it is misleading. It is for Indya Hilfort in November of 2017, and it is actually a violation

for testing positive for drug use that makes no mention of failure to pay. [Doc. No. 52-2, PageID#778-779].

           The other two are violations for failure to pay only, and each of them state a bond amount of $100 cash.

[Doc. No. 52-2, PageID#s 781–782]. Despite this being their only known evidence, they go on in their motion to

present their arguments to the Court like this is a routine occurrence, by making statements like, “As a matter of

policy and practice, the Sherriff enforces these financial conditions of release on violation-of-probation warrants,

including warrants issued solely for non-payments, even when he knows that the bond amount was determined

with an inquiry and findings concerning ability to pay or consideration of alternative conditions.” [Doc. No. 52,

Plaintiffs’ Memo. in Support, p. 5] (emphasis in original).

           At the upcoming hearing, the PSI Defendants respectfully request that the Court pay close attention to

whether the plaintiffs provide the Court with any actual evidence to prove their completely unsupported allegation

that the Sheriff has actual knowledge of what level of inquiry the court made regarding the defendants’ ability to

Page 2 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 2 of 7 PageID #: 1405
pay the bond amount. The PSI Defendants anticipate that no evidence will be presented to support this “fact,”

presented to the court by the plaintiffs.

         Additionally, in the motion for a temporary restraining order which preceded this motion for a temporary

injunction, the plaintiffs provided the Court with very selective documentation to support their motion regarding

plaintiff Indya Hilfort’s violation of probation. They provided a declaration, the Order/Disposition of the

violation and the Revocation Order. [Doc. Nos. 42-1; 42-2; and 42-3]. Arrest warrants with secured money bond

amounts are the very focus of their motion for a TRO and now their motion for a temporary injunction, but they

did not include Indya Hilfort’s arrest warrant as an exhibit to the motion for a temporary restraining order. The

PSI Defendants surmise it is because the plaintiffs did not want the court to know what the violation of probation

was for (as it is mentioned no where in their motion or memorandum for the TRO or the injunction). Thankfully,

CPS was able to respond within hours of the surprise motion, and provide the Court with that information [Doc.

No. 43-1], that the Court otherwise would not have had. Ms. Hilfort’s violation of probation warrant was issued

because she had allegedly been dealing illegal morphine with her children present. [Id.] Ms. Hilfort will likely

face a substantial prison sentence for these felonies, which is an important consideration for a court in setting a

bond amount.

         The nature of the offense is one of the eight factors the Court is to consider when determining a bond

amount under Tennessee law, Tenn. Code Ann. § 40-11-115(7), and it is relevant for this Court to consider in

ruling on the plaintiff’s motion for an injunction. In particular, the Court should consider that out of the 27

examples of POV warrants issued with bond amounts, seven (7) of them include the violation of failing to report

to their probation officer. [Doc. No. 52-1, PageID#s 746, 747, 749, 751, 760, 766, 770]. One involves the failure

to attend court ordered classes, and another involves failure to report a change in address. [Doc No. 52-1,

PageID#s 756 & 759]. These warrants represent 33% of the plaintiffs’ samples. Each of these warrants provides

a real, relevant indication that the defendant is unlikely to attend the Court hearing for their violation, and yet, if

the Court grants the plaintiffs’ motion, VOP warrants with a bond for failure to appear could not be enforced.

         This Court should also carefully examine the testimony of the two judges who were deposed in this matter

because their testimony sharply contradicts the plaintiffs’ bare assertion that no inquiry whatsoever is made

regarding defendants’ ability to pay when issuing VOP arrest warrants with bonds. In his deposition, Judge

Page 3 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 3 of 7 PageID #: 1406
Russell Parkes provided extensive testimony regarding the inquiry the Court makes when presented with a

probation violation affidavit regarding whether to set a bond, and what the appropriate amount of the bond should

be. [See p. 36 through 54 of Exhibit 1 to this Response, the deposition of Judge Russell Parkes, which is presented

in its entirety out of deference to the Court and so that all statements will be provided in their fullest context.] In

particular, when asked whether he asks the probation officer presenting the arrest warrant about the defendant’s

ability to pay, Judge Parkes responded:

         25· ·A.· · · There are times I do.

         Page 53

         ·1· ·Q.· · · Which times do you do that?· Under what

         ·2· ·circumstances would you ask?

         ·3· ·A.· · · I will ask many questions, including:· Are

         ·4· ·they employed?· Do they have family here?· How long

         ·5· ·have they been a member of this community?· How long

         ·6· ·have they been at that particular address?· Have they

         ·7· ·complied with the other terms of probation?· Have they

         ·8· ·missed probation appointments?· All of those factors.

         ·9· ·Q.· · · Do the probation officers ever recommend a

         10· ·bond amount to you?

         11· ·A.· · · No.· I'd be offended, I think.· It's not their

         12· ·job.

[Exhibit 1, Deposition of Judge Russell Parkes, p. 52:25-53:12]. Similarly, Judge Richardson explained the

process his Court conducts when issuing an arrest warrant for violation of probation, which includes questioning

the probation officer regarding the nature of the violation and many other factors before the warrant is issued.

[Exhibit 2, Deposition of Judge Robert C. Richardson, p. 17–24, again, the entire deposition is presented out of

deference to the Court].

         Another instance of selective presentation of evidence is that in their motion for a temporary restraining

order, and motion for temporary injunction, the plaintiffs focus on CPS supervised probationer, Indya Hilfort.

Page 4 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 4 of 7 PageID #: 1407
The plaintiffs make no mention of PSI probationer, plaintiff Tanya Mitchell—even though an arrest warrant was

just issued for her on September 19, 2018 regarding a violation of her probation for failing to pay her fines and

court costs. [See Exhibit 3, Declaration of Markeyta Bledsoe, p. 2, ¶ 6, and Exhibit 4, 9/19/2018 Arrest Warrant

for Tanya Mitchell]. They did not amend their earlier filed motion for a temporary injunction to provide the Court

with this entirely relevant and probative information, and have they given no indication whatsoever that any

evidence relevant to any PSI plaintiff—particularly Ms. Mitchell—would be presented at the hearing.

         The reason the plaintiffs make no mention of this arrest warrant just issued for one of the named

plaintiffs is that it is extremely harmful to their case against PSI and their credibility. It also reveals the degree

to which the “facts” in their complaint are entirely unsupported when it comes to PSI. First, the affidavit

presented regarding the violation was only presented because it was the end of Ms. Mitchell’s probationary

term. [Exhibit 3, p. 1, ¶ 5]. Second, even though she had failed to pay her supervision fees, this information

was not included in the affidavit because PSI had determined to waive Ms. Mitchell’s supervision fees because

of information and documentation she had provided regarding her medical conditions. [Id. at p. 2, ¶ 7]. This is

not the action of a company that can fairly or reasonably be described as follows:

         The supervision the companies provide, however, consists almost exclusively of
         continuous and repeated threats of jailing, humiliating abuses of power such as
         invasive drug screens during which employees of the companies observe
         probationers urinating (and the companies, in their discretion, then charge fees for
         each drug test 1 that they decide to administer), and repeated revocations and
         extensions of probation for not making payments that the companies and their
         employees (“private probation officers” or “for-profit probation officers”;
         collectively, the companies and their employees are referred to as “Private
         Defendants”) know the probationers cannot afford.

[Doc. No. 41, Plaintiffs’ Amended Complaint, p. 9, ¶ 3]. The plaintiffs’ credibility should be considered by the

Court in ruling on the motion for a temporary injunction, especially in the context of carefully holding the

plaintiffs to their burden of proof—with actual evidence—and not accepting any conclusory or unsupported

statements as “facts” upon which the law can be applied.




1
  It is established in the recently submitted declaration of Tim Cook that PSI also does not charge probationers for drug
tests. [Doc. No. 103-1, Declaration of Tim Cook, p. 2, ¶ 8]. This is just another instance of the plaintiffs assuming that PSI
engages in the same behavior as other probation companies.

Page 5 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 5 of 7 PageID #: 1408
                                                        Respectfully Submitted,

                                                        /s/ Brandt M. McMillan ______
                                                        Brandt M. McMillan (BPR No. 025565)
                                                        Timothy N. O’Connor (BPR No.035276)
                                                        Tune, Entrekin, & White, P.C.
                                                        315 Deaderick St., Ste. 1700
                                                        Nashville, TN 37238-1700
                                                        p: (615) 244-2770 | f: (615) 244-2778
                                                        bmcmillan@tewlawfirm.com
                                                        toconnor@tewlawfirm.com

                                             Certificate of Service
         The undersigned served this document via CM/ECF on October 15, 2018:
 Chirag Badlani                                      Kate E. Schwartz
 Hughes, Socol, Piers, Resnick & Dym, Ltd.           Hughes, Socol, Piers, Resnick & Dym, Ltd.
 70 W. Madison Street, Suite 4000                    70 W Madison Street, Suite 4000
 Chicago, IL 60602                                   Chicago, IL 60602
 (312) 580-0100                                      (312) 580-0100
 Fax: (312) 580-1994                                 Fax: (312) 580-1994
 cbadlani@hsplegal.com                               kschwartz@hsplegal.com


 Elizabeth Anne Rossi                                Kyle F. Mothershead
 Civil Rights Corps                                  The Law Office of Kyle Mothershead
 910 17th Street NW, Suite 500                       414 Union Street, Suite 900
 Washington, DC 20006                                Nashville, TN 37219
 (202) 599-0953                                      (615) 982-8002
 Fax: (202) 609-8030                                 kyle@mothersheadlaw.com
 elizabeth@civilrightscorps.org

 Eric Halperin                                       Matthew J. Piers
 Civil Rights Corps                                  Hughes, Socol, Piers, Resnick & Dym, Ltd.
 910 17th Street NW, Suite 500                       70 W Madison Street, Suite 4000
 Washington, DC 20006                                Chicago, IL 60602
 (202) 599-0953                                      (312) 580-0100
 Fax: (202) 609-8030                                 Fax: (312) 580-1994
 eric@civilrightscorps.org                           mpiers@hsplegal.com

 Jonas Wang                                          David W. Garrison
 Civil Rights Corps                                  Barrett Johnston Martin & Garrison, LLC
 910 17th Street NW, Suite 500                       Bank of America Plaza
 Washington, DC 20006                                414 Union Street
 (202) 599-0953                                      Suite 900
 Fax: (202) 609-8030                                 Nashville, TN 37219
 jonas@civilrightscorps.org                          (615) 244-2202
                                                     Fax: (615) 252-3798
                                                     dgarrison@barrettjohnston.com




Page 6 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 6 of 7 PageID #: 1409
 Scott P. Tift                             Daniel H. Rader , IV
 Barrett Johnston Martin & Garrison, LLC   Moore, Rader, Clift & Fitzpatrick, P.C.
 Bank of America Plaza                     P O Box 3347
 414 Union Street                          Cookeville, TN 38502
 Suite 900                                 (931) 526-3311
 Nashville, TN 37219                       Fax: (931) 526-3092
 (615) 244-2202                            danny@moorerader.com
 Fax: (615) 252-3798
 stift@barrettjohnston.com

 Robyn Beale Williams                      John Christopher Williams
 Cassandra M. Crane                        Williams Law and Mediation Group
 Farrar & Bates                            101 S 1st Street
 211 Seventh Avenue, North                 Pulaski, TN 38478
 Suite 500                                 (931) 363-6500
 Nashville, TN 37219                       Fax: (931) 363-8904
 (615) 254-3060                            cwilliams@newsouthlaw.com
 Fax: (615) 254-9835
 robyn.williams@farrar-bates.com
 casey.crane@farrar-bates.com



                                             /s/ Brandt M. McMillan__
                                             Brandt M. McMillan




Page 7 of 7
       Case 1:18-cv-00033 Document 110 Filed 10/15/18 Page 7 of 7 PageID #: 1410
